69 N.Y.2d 787 (1987)
Alouette Fashions, Inc., et al., Respondents,
v.
Consolidated Edison Company of New York, Inc., et al., Defendants, and City of New York et al., Appellants.
Court of Appeals of the State of New York.
Argued January 15, 1987.
Decided February 12, 1987.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Philip Agree, Stephen J. McGrath and Michael McLoughlin of counsel), for appellants.
Lester J. Kravtiz for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (119 AD2d 481). Question certified answered in the affirmative.